      Case 8-20-72239-ast            Doc 7-1       Filed 06/16/20      Entered 06/16/20 20:02:21




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
CENTRAL ISLIP DIVISION
------------------------------------------------------------------X
IN RE:                                                                Chapter 11

MALINKI SLONIK LLC                                                    Case No.: 8-20-72239-AST


                                   Debtor,
-----------------------------------------------------------------X

  AFFIRMATION IN SUPPORT OF MOTION FOR AN ORDER TO VALUE THE
COLLATERAL KNOWN AS 211 BELMONT AVENUE, WESBURY, NEW YORK 11590
            PURSUANT TO U.S. BANKRUPTCY CODE § 506(A)

        Rafi Hasbani, Esq. the undersigned, an attorney duly admitted to practice before this Court,

affirms under penalty of perjury as follows:

        1.       I am an attorney with Hasbani & Light, P.C., attorneys for the debtor Malinki

Slonik LLC (the “Movant” or “Malinki Slonik”), and as such I am fully familiar with the facts and

circumstances of this case.

        2.       I make this Affirmation in Support of the Movant’s motion for an Order valuing

the collateral known as 211 Belmont Avenue, Westbury, New York 11590 pursuant to U.S.

Bankruptcy Code § 506(a).

                                                  Background

        3.       On June 15, 2020, Malinki Slonik filed a voluntary petition under Chapter 11,

Subchapter V of the Bankruptcy Code and schedules and supplements. See ECF Dkt. No.: 1.

        4.       To date, no creditor has appeared or filed a proof of claim in the instant bankruptcy.

                   The value of the collateral should be set forth as $135,000.00
        5.       Pursuant to 11 U.S.C. § 506, Bankruptcy Rule 3012, Malinki Slonik seeks to value
the real property securing the mortgage allegedly held by Deutsche Bank National Trust Company,
As Trustee Under the Pooling and Servicing Agreement Relating to IMPAC Secured Assets Corp.,


                                                        3
     Case 8-20-72239-ast         Doc 7-1     Filed 06/16/20      Entered 06/16/20 20:02:21




Mortgage Pass-Through Certificates, Series 2006-1 (“DBNTC”). Accordingly, Malinki Slonik
seeks a court order valuing the real property known as 221 Belmont Avenue, Westbury, New York
11590 (the “Collateral”) at $135,000.00.
       6.      The Eastern District Bankruptcy court stated in In re South Side House, LLC that
Bankruptcy Code § 506(a) states the following:

       An allowed claim of a creditor secured by a lien on property in which the estate has
       an interest ... is a secured claim to the extent of the value of such creditor's interest
       in the estate's interest in such property ... and is an unsecured claim to the extent
       that the value of such creditor's interest ... is less than the amount of such allowed
       claim. Such value shall be determined in light of the purpose of the valuation and
       of the proposed disposition or use of such property, and in conjunction with any
       hearing on such disposition or use or on a plan affecting such creditor's interest.

474 B.R. 391, 412 (Bankr. E.D.N.Y. 2012); see 11 U.S.C. § 506(a)(1).

       7.      The Court in In re South Side House, LLC then went on to state that “an
undersecured creditor will have a secured claim equal to the value of the collateral and an
unsecured claim for the balance.” 474 B.R. 391, 413 (Bankr.E.D.N.Y. 2012).
       8.      The Supreme Court has held that “‘value of such creditor’s interest’” in 11 U.S.C.
§ 506(a)(1) means ‘the value if the collateral.’” In South Side House, LLC, 474 B.R. 391, 413
(Bankr.E.D.N.Y. 2012) quoting United Sav. Assn of Tex. v. Timbers of Inwood Forest Assocs., 484
U.S. 365, 372 (1988).
       9.      Bankruptcy courts have adopted a flexible approach in determining the specific
time period for valuation of the collateral. See In re South Side House, LLC, 474 B.R. 391, 413
(Bankr.E.D.N.Y. 2012). “[D]etermining the value of the secured and unsecured portions of the
claim is context sensitive....” In re Sneijder, 407 B.R. 46, 52 (Bankr.S.D.N.Y.2009). For purposes
of plan confirmation, many courts value the collateral as of a date on or near the date of
confirmation. See Planavsky v. County of Broome (In re Planavsky), 432 B.R. 481, 485
(Bankr.N.D.N.Y.2010); In re Melgar Enters., 151 B.R. 34, 39 (Bankr.E.D.N.Y. 1993).
       10.     Here, Malinki Slonik provides this Court with a valuation in the form a Broker’s
Price Opinion (the “Valuation”). A copy of this Valuation is annexed hereto as Exhibit A. The


                                                  4
     Case 8-20-72239-ast        Doc 7-1     Filed 06/16/20     Entered 06/16/20 20:02:21




valuation states that the Value of the Collateral is $135,000.00. See Exhibit A. DBNTC has yet to
appear in the instant bankruptcy or file a proof of claim. That said, the amount of the suspected
approximate amount of DBNTC’s claim was previously $340,640.10. See the copy of the filed
Schedule D annexed hereto as Exhibit B.
       11.     As such, the Collateral should be valued at its contemporaneous value of
$135,000.00. Based upon this valuation, $135,000.00 of the DBNTC’s purported claim should be
deemed secured and the remained should be deemed unsecured.
       12.     Therefore, the Debtor’s instant motion should be granted and the value of the
Collateral should be set pursuant to 11 U.S.C. § 506, Bankruptcy Rule 3012.

       WHEREFORE, it is respectfully requested that this Court enter an Order i) valuing the

collateral pursuant to 11 U.S.C. § 506, Bankruptcy Rule 3012, and ii) for any additional relief that

this Court deems appropriate.

Dated: New York, New York
       June 16, 2020                                 HASBANI & LIGHT, P.C.

                                                     /s/ Rafi Hasbani
                                                     Rafi Hasbani, Esq.
                                                     450 Seventh Avenue, Suite 1408
                                                     New York, New York 10123
                                                     Telephone: (212) 643-6677
                                                     Email: rhasbani@hasbanilight.com
                                                     Counsel for Debtor




                                                 5
